Ingraham, P. J. (dissenting):
On April 25, 1910, the plaintiff made a contract with the defendant Richland by which Richland was to enter in the-employ of the plaintiff as its representative to solicit applications for insurance and to collect the premiums payable on contracts of insurance, which premiums were to be paid over to the plaintiff less the commissions, in certain territories specified, the defendant Richland to receive as compensation for his services certain commissions specified. It was further agreed that Richland should execute and deliver to the plaintiff within ten days from the date of the agreement a good and sufficient indemnity bond, and that upon failure to execute such bond, the contract, at the option of the plaintiff,' might be' canceled' and annulled, and that either party might terminate the agreement by giving the other party thirty days’ notice in writing to that effect, whereupon the authority of Richland to collect ■ premiums should tease. On the 6th of May, 1910, in *99the performance of this provision of the contract, the defendant Richland as principal and the other defendants as sureties executed a bond in the sum of $300, the condition of the obligation being that if the principal, Richland, c ‘ shall and do well and truly promptly pay or cause to be paid unto the above-named The Fidelity Mutual Life Insurance Company, or its legal representative, any and all moneys belonging to said Company which may come into his hands, and shall pay or cause to be paid to said Company all loans or advances made to him by said Company, or to any special agent or sub-agent appointed by him, on account of future commissions or otherwise, and any and all other moneys due from him to said Company, whether the same shall be or shall have been received, or liability therefor incurred, by him personally and solely or through or together with any copartner, co-agent, sub-agent or other person; * * * and shall and do in all things well and truly observe, fulfill, and keep all and singular the articles, clauses, provisions, conditions, and agreements, Whatsoever, which on the part of the said Harris Richland are or ought to be observed, performed, fulfilled and kept, comprised and mentioned in a certain contract or agreement between the said Harris Richland and the said The Fidelity Mutual Life Insurance Company, made the 25th day of May, 1910, and in any and all amendments and supplements thereto, and under or by reason of any and all modifications thereof, and any and all contracts or agreements thereafter made by and between the said. Harris Richland and the said Company, or its representative, according to the purport, true intent, and meaning of the same, then this obligation to be null and void, otherwise to be and remain in' full force and virtue. Notice to the sureties or either of them of any modification or amendment of said contract or of any subsequent contract between the said principal and the said Company is hereby expressly waived.” The date of the contract between Richland and the plaintiff is stated in the bond to be May 25, 1910. That was evidently a mistake for April 25, 1910. Upon the trial the bond given by the defendant and the contract between the plaintiff and Richland were introduced in evidence, and it was conceded that Rich-land was employed by the. defendant under this contract from *100April 25, 1910, to June 1, 1910,- and that on June 1,1910, Rich-land was not indebted to the plaintiff; that on or about June 1, 1910, Richland resigned from said employment and the contract of April 25,1910, was canceled by mutual consent of the parties thereto; that on or about July 25,1910, Richland again entered the employ of the plaintiff as an insurance solicitor, and continued in such employment up to or" about December 31, 1910; and that in the course of the employment from July 15, 1910, to December 31, 1910, Richland became indebted to the plaintiff in a sum in excess of $300, which sum is still owing from Richland to the plaintiff.- Upon this stipulation the case was submitted to the trial justice who decided in favor of the defendants Eisler and Bonner, and judgment was thereupon entered. The plaintiff appealed to the Appellate Term where the judgment was affirmed, and then to this court.
I think this indebtedness' of the defendant Richland to the plaintiff was not within the condition of the bond. The bond was given under the provisions of the contract, a failure to give which would have justified the plaintiff in abrogating the contract. The bond was to remain in full force and effect, and the obligation of the sureties continued, unless the principal, Richland, should well and truly promptly pay or cause to be paid to the plaintiff any and all moneys belonging to the company, and should pay or cause to be paid to the said- company alb loans or advances made fo him by said company, and any and all other moneys due from him to said company, “ and any and all contracts or" agreements thereafter made by and between the said Harris Richland and the said Company, or its representative.”
The intent is clearly expressed that Richland should not only keep and perform all the obligations of this contract, but of all other contracts and agreements made between him and the plaintiff, and to pay and discharge any and all moneys due from him to the said company. It was not at afi confined to moneys payable under this contract, but was to include al] moneys payable under this contract, or any other contract or agreement thereafter made by and between the said Richland and the said company and its representatives. I take it that if the day after this bond was executed and delivered, the
*101parties had abrogated this contract and employed Richland without any specific contract, any default of his would have been covered by the bond as given. It was given to insure the faithful performance by Richland of his obligations to the company, and a repayment by Richland of all moneys due from him to said company, whether such moneys became due under the contract or in any other way. There is nothing in the contract to require the company to make advances to Richland, and yet it is clear that if the plaintiff did make advances to Richland so that he became a debtor to the company while the contract was in existence, the sureties on the bond would be liable, and the bond expressly provides that it was to cover, not only obligations which were incurred by Richland under the contract, but under any other contract or agreement made between Richland and the plaintiff. 'Undoubtedly the obligation of a surety cannot be extended beyond the fair meaning of the bond or other obligation upon the suretyship; but where the bond clearly includes within its provision an obligation, of the principal for which the surety was to be liable, it seems to me that the bond should receive the construction clearly expressed by the language used.
I think, therefore, that the defendant was liable, and the judgment should be reversed" and judgment entered for the .plaintiff for the amount of the bond.
Dowling, J., concurred.
Determination affirmed, with costs.